Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Specification
For proper form and clarity, the following descriptions have been added to the specification, to read:
--1.1 is a perspective view of a Rear Combination Lamp for an Automobile;
1.2 is a front view thereof;
1.3 is a rear view thereof;
1.4 is a left side view thereof;
1.5 is a right side view thereof;
1.6 is a top view thereof; and
1.7 is a bottom view thereof.--
The claim is missing the letter “a” before the title of the article. Therefore, for proper form and accuracy (37 CFR 1.153), the claim has been amended to read: 
--We claim: the ornamental design for a Rear Combination Lamp for an Automobile as shown and described.--
Conclusion
The claim now stands in condition for allowance. 
	The references are cited as the most pertinent art found and are not applied.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN J CZYZ/Primary Examiner, Art Unit 2922